Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/20, 12/01/20, 0121/21 was filed before the final action on the merits of the case. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant's arguments filed 01/21/21 have been fully considered but they are not persuasive.
Applicant argues, “First, not all claimed elements are disclosed in the cited combination and Olsen does not remedy the deficiencies of Kim. Olsen merely teaches methods of forming a silicon oxynitride film and subsequently subjecting the film to a two-step post plasma nitridation annealing process. See Olsen at ]} [0014], This is not a cyclic process: the film formation and the treatment process (the annealing process) in Olsen is carried out only once”
The Examiner has considered the Applicants argument but respectfully disagrees for the following reason;
1) The relies on Kim to teach repeating cycles as can be seen from the sited locations in the previous rejection; where the process in repeated any chosen number of times (paragraph 0054). Where further support for the Examiner’s position can also found in paragraphs 0031 and 0034 of Kim. 
2) Furthermore, the Examiner relies on Olsen to teach the process being carried out at a specific pressure. Also, the Examiner notes that Olsen shows that the process consist of more than one cycle process, as can be seen in paragraph 0014, as shown in the previous Non-Final rejection.
 
Applicant argues, “In addition, Olsen also fails to teach “at least one of the plurality of high-pressure treatment sub-cycles comprising contacting the substrate with a nitrogen plasma”.

Examiner has considered the Applicants argument, but respectfully disagrees. The Examiner takes the position the Non-Final action relies on Kim to show a nitrogen plasma (paragraph 0026, 0027) at a stabilized pressure (paragraph 0054). Furthermore, the Examiner relies on Olsen  to teach a nitrogen  plasma at a specific pressure..

Applicant argues, Second, a person of ordinary skill in the art would have no reason to modify Kim to incorporate the annealing process disclosed in Olsen, which would be incompatible with the deposition of SiN desired in Kim. Moreover, due to the incompatibility a skilled artisan would have no reasonable expectation of success in combing Kim and Olsen.

Examiner has considered the Applicants argument, but respectfully disagrees. The Examiner takes the position that both Olsen (0006, 0008-0009, 0013) and Kim (0006, 0009- 0010, 0020, 0103) are directed to a method on depositing a thin film, both are using a nitrogen plasma technique and Olsen states, coverage property is improved and a film with uniform 
Applicant argues, “However, the definition of the wet etch rate ratio (WERR) is completely different in Mungekar and the present application. In Mungekar, the “wet etch [rate] of a material is compared to the wet etch rate of thermal SiCE using 1% HF solution to give you a WERR of the material.” See Mungekar at ]} [0041], Thus, the WERR in Mongekar relates to a comparison of wet etch rates between two different materials by comparing the ability to etch the given material relative to etching SiCE.

Examiner has considered the Applicants argument, but respectfully disagrees. The Examiner takes the positon that the present claim language states a method wherein the wet etch rate ratio of a wet etch rate is used. The Examiner further takes the position that Mungekar supplies said method.
For these reason the Examiner takes the position that the rejection in proper and therefore this action is made Final.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #1-5, 8-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (U.S. Pub. No. 2015/0125628), hereinafter referred to as “Kim” and in view of Olsen et al., (U.S. Pub. No. 2006/0292844), hereinafter referred to as “Olsen”.

Kim shows, with respect to claim #1, method of forming a silicon nitride thin film on a substrate in a reaction space comprising: a plurality of super-cycles comprising: a plurality of silicon nitride deposition sub-cycles comprising alternately and sequentially contacting the substrate with H2SiI2 and a nitrogen plasma (paragraph 0026, 0027) at a stabilized pressure (paragraph 0089) and where the process in repeated any chosen number of times (paragraph 0054)

Kim substantially shows the claimed invention as shown in the rejection above.
Kim fails to show, with respect to claim #1, 15 and 16, a method wherein at least one of the plurality of high-pressure treatment sub-cycles comprises contacting the substrate with a 

 Olsen teaches, with respect to claim #1, 15 and 16, wherein a plurality of high-pressure treatment sub-cycles, comprises incorporating nitrogen into a dielectric film using a plasma nitridation process to form a silicon oxynitride film, wherein the first partial pressure of oxygen is between about 1 mTorr and 100 mTorr and the second partial pressure of oxygen is between about 0.1 Torr and 100 Torr (paragraph 0014, 0017).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #1, 15 and 16, a method wherein at least one of the plurality of high-pressure treatment sub-cycles comprises contacting the substrate with a nitrogen plasma at a second pressure that is greater than the first pressure and that is greater than 20 Torr, into the method of Kim, with the motivation this coverage property is improved and a film with uniform feature across the substrate is deposited so that deposition reproducibility among reactors can be improved by finely adjusting a thickness, as taught by Olsen.

Kim shows, with respect claim #2,  a method wherein reaction gas may comprise NH3 (paragraph 0016).  

Kim shows, with respect to claim #3 and 4, a method wherein the plasma gas while nitrogen gas (N2) and hydrogen (H2) gas are supplied free of the hydrogen ion (paragraph 0135).
claim #5, a method wherein a silicon nitride (SiN) film having a desired thickness may be deposited by repeating the second gas supply cycle (paragraph 0136).
 Kim shows, with respect to claim #8, 9, 10, 13 and 14 wherein method where raw gases and plasma are simultaneously and successively supplied to a reactor to deposit a thin film (paragraph 0006).
Kim shows, with respect to claim #11 wherein first reaction gas may include at least one of O2, CO, CO2, N2O, and O3 and a second reaction gas may include at least one of N2, NO, NO2 (paragraph 0006).

Kim fails to show, with respect to claim #17-18, a method wherein the first pressure is less than 20 Torr and less than 6 Torr.

 Olsen teaches, with respect to claim #17-18, wherein a plurality of high-pressure treatment sub-cycles, comprises the first partial pressure of oxygen is between about 1 mTorr and 100 mTorr (paragraph 0014, 0017).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #17-18, a method wherein the first pressure is less than 20 Torr and less than 6 Torr, into the method of Kim, with the motivation this coverage property is improved and a film with uniform feature across the substrate is deposited so that deposition reproducibility among reactors can be improved by finely adjusting a thickness, as taught by Olsen.


Kim fails to show, with respect to claim #19-20, a method wherein the second pressure is less than 20 Torr to  500 Torr or second pressure is 20 Torr to 30 Torr.

 Olsen teaches, with respect to claim #19-20, wherein a plurality of high-pressure treatment sub-cycles, comprises the second partial pressure of oxygen is between about 0.1 Torr and 100 Torr (paragraph 0014, 0017).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #19-20, a method wherein the second pressure is less than 20 Torr to  500 Torr or second pressure is 20 Torr to 30 Torr, into the method of Kim, with the motivation this coverage property is improved and a film with uniform feature across the substrate is deposited so that deposition reproducibility among reactors can be improved by finely adjusting a thickness, as taught by Olsen.

//

Claim #6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (U.S. Pub. No. 2015/0125628), hereinafter referred to as “Kim” as modified by Olsen et al., (U.S. Pub. No. 2006/0292844), hereinafter referred to as “Olsen” as shown in claim #1, and in view of Ishikawa (U.S. Pub. No. 2011/0272008), hereinafter referred to as "Mungekar".


Kim as modified by Olsen substantially shows the claimed invention as shown in the rejection above. 
Kim as modified by Olsen fails to show, with respect to claim #6 and 7,  a method wherein a wet etch rate ratio of a wet etch rate of silicon nitride formed on a sidewall of the three-dimensional structure to a wet etch rate of the silicon nitride formed on a top surface of the three-dimensional structure is from about 0.8 to about 1.33 in dilute HF.

Mungekar teaches, with respect to claim #6 and 7, a method WERR of the silicon nitride formed according to embodiments of the invention may be less than or equal to 5.0 (paragraph 0041). The Examiner notes that Mungekar is silent with respect the area that the etch process is used. However, the Examiner further notes that the claim language is directed a method of performing a process and not the structural dynamitic components of an item. Therefore the Examiner takes the position that it has not been shown that the structural components are critical to the method being chosen.

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #6 and 7,  a method wherein a wet etch rate ratio of a wet etch rate of silicon nitride formed on a sidewall of the three-dimensional structure to a wet etch rate of the silicon nitride formed on a top surface of the three-dimensional structure is from about 0.8 to about 1.33 in dilute HF, into the method of Kim as modified by Olsen, with the motivation this makes the etch process smoother, as taught by Maungekar.

//
Claim #12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., (U.S. Pub. No. 2015/0125628), hereinafter referred to as “Kim” as modified by Olsen et al., (U.S. Pub. No. 2006/0292844), hereinafter referred to as “Olsen” as shown in claim #1, and in view of Ishikawa (U.S. Pub. No. 2015/0194637). 


Kim as modified by Olsen substantially shows the claimed invention as shown in the rejection above. 
Kim as modified by Olsen fails to show, with respect to claim #12,  a method wherein a nitrogen-containing gas is flowed to the reaction space throughout the at least one high-pressure treatment sub-cycle.

Ishikawa teaches, with respect to claim #12,  a method wherein a nitrogen-containing gas is supplied from the plasma excitation gas supply structure (fig. #3, item 8) the nitrogen gas is discharged at a relatively high pressure to the plasma generation region (fig. #3, item R1) (paragraph 0128).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #12,  a method wherein a nitrogen-containing gas is flowed to the reaction space throughout the at least one high-pressure treatment sub-cycle, into 


EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
02/28/2021
/ZANDRA V SMITH/            Supervisory Patent Examiner, Art Unit 2816